Citation Nr: 0526467	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in December 2002, which denied the claim.

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is currently diagnosed with cystic acne.

3.  The preponderance of the competent medical evidence is in 
favor of a finding that the veteran's cystic acne disorder is 
causally related to his active service.

CONCLUSION OF LAW

The criteria to establish service connection for cystic acne 
are met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a), 3.304 (2004).  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

As will be discussed below, the Board has determined that the 
evidence supports a grant of service connection for the 
veteran's cystic acne.  Therefore, no further discussion 
regarding VCAA compliance is required.

Factual Background

The veteran's entrance examination notes the veteran gave a 
history of boils and acne; however, physical examination at 
that time revealed no abnormalities.  In January 1972, 
military medical personnel lanced and drained a cyst on the 
side of the veteran's neck.  That same month, he was 
diagnosed with severe cystic acne and a plan of treatment was 
implemented.  This included placing the veteran on a limited 
profile.  Cysts and boils were noted on his face, neck, 
chest, and back.  His separation examination was negative for 
any abnormality.

In April 1996, the veteran visited a private physician, 
complaining of an ulcerative lesion on his right hand.  The 
report from this initial visit noted a history of "severe 
acne involving face and back with multiple cysts."  

At a videoconference hearing before the Board, the veteran 
testified that, shortly after service, pimples were 
developing on his face and neck.  The veteran stated his 
condition was more severe after service, but noted the 
presence of acne on his face, neck, back, and chest at the 
time of the hearing.  The veteran did note an increase in his 
symptoms while he served in Vietnam.  Upon inquiry by the 
undersigned, the veteran noted that his condition has been 
continuous since service and that he has mostly "self-
treated" for it.  The veteran testified that the condition 
was present on his face at the time of the interview.

Progress Notes from October and November 2004 note treatment 
for acne and other skin conditions.  Cystic acne was noted on 
the veteran's back and thighs.

The veteran underwent a VA examination in April 2005.  Based 
on a review of the claims file and the examination, the 
examiner determined that the veteran suffered from cystic 
acne consistent with chloracne.  The examiner also opined 
that it was at least as likely as not that the veteran's acne 
was related to herbicide exposure in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne and other acneform 
diseases consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service medical records establish the presence of cystic acne 
in service.  Although the veteran reported a history of boils 
and acne prior to service, his entrance examination was 
negative for any skin disorder.  There is no mention of the 
disorder in service medical records until January 1972, 
approximately 9 months after his entrance.  For these reasons 
the Board finds that the presumption of soundness applies in 
this case.  38 C.F.R. § 3.304(b)(1) (History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions).  

As requested, the VA examiner reviewed the claims file and 
examined the veteran.  She concluded that the veteran 
presently suffered from cystic acne consistent with 
chloracne.  Moreover, the examiner concluded that the 
veteran's acne was caused by exposure to herbicides in 
Vietnam.  Her opinion was based, in large part, upon the 
findings of cystic acne in service, first shown shortly after 
the veteran was stationed in Vietnam.  There is no contrary 
medical opinion in the record. 

In light of the above, the Board finds that the preponderance 
of the competent medical evidence favors a grant of service 
connection.

ORDER

Service connection for cystic acne is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


